                 Case 2:21-cv-00045-BMM-JTJ Document 2 Filed 05/19/21 Page 1 of 5

Pro Se I (Rev. 12/16) Complaint for a Civil Case

                                                                                                                     FILED
                                        UNITED STATES DISTRICT COURT
                                                                       for the                                        MAY 10 2021
                                                                                                                      Clerk, U.S. Court,
                                                     - - - - - District of - - - - -                                 01,tnct Of Montane
                                                                                                                       Butte Division
                                                              - - - - - Division


                                                                         )       Case No.
                                                                         )                      (to be filled in by the Clerk's Office)
                                                                         )
                              Plaintiff(s)                               )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintifft cannot fit in the space above,
                                                                         )       Jury Trial: (check one)    D Yes        0No
please write "see attached" in the space and attach an additional        )
page with the full list of names.)                                       )
                                  -v-                                    )
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                         )
names of all the defendants cannot fit in the space above, please        )
write "see attached" in the space and attach an additional page          )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                           Page I of 5
                 Case 2:21-cv-00045-BMM-JTJ Document 2 Filed 05/19/21 Page 2 of 5

Pro Se 1 (Rev. 12/16 Com laint for a Civil Case


                     Defendant No. 1
                                Name                         C:~) C) ~ ~ D <.(. \t--'\_'") '--\ I {'1\_~k"'- ~
                                Job or Title (if known)
                                Street Address              \&\ ~, ('c)u~_f,\\l~.
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                               Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                   Page 2 of 5
                 Case 2:21-cv-00045-BMM-JTJ Document 2 Filed 05/19/21 Page 3 of 5

Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U .S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U .S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What ~ i s for federal court jurisdiction? (check all that apply)
                  ~ederal question                                       D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.       .              .                                     ~          \ (c,~''"             ~~ ,':>~'\"'"°'\~--
                              \J {\ \~ ......... ~--\             C)e_ ,~ \'v\ ~                  \.>,..       '                  t....C IV' c_"\ ,~ \~~~ j
                                                                                                                                       ~'
                                                              '                :\~ ~                                   o\~,~ " .. \ \
                            Le..,'-":)\ ~~-..,t)'\:J                     S ~~--.;                                       ~         .·                ' "L ~)__ (~~~~~
                                                                                                                                            \.J'-' tt
                                         o~ "u\.~                            c1" ,o~,2 -                            ~ ~~'~ \:--=> ~\' ~~-\\'t S\--,Q,
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)             :Sc...,'->..."-"\.    :S, \½s') ~ ~                                  , is a citizen of the
                                           State of (name)          & ~'\;.. ~
                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                                                  , is incorporated


                                           and has its principal         0


                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendan~          r~m,)        C_ . ,_\            =\;             .(':;> <c.<-<, ""°'---, ;       is a citizen of
                                           the State of (name)               t-1\.~~ 32
                                                                                     , c..., '-'-                   c........,_               . Or is a citizen of
                                           (foreign nation)


                                                                                                                                                              Page 3 of 5
                  Case 2:21-cv-00045-BMM-JTJ Document 2 Filed 05/19/21 Page 4 of 5

Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                 b.          If the defendant is a corporation
                                             The defendant, (name)                                                      , is incorporated under
                                                                       --------------
                                             the laws of the State of (name)                                                         ' and has its
                                             principal place of business in the State of (name)
                                             Or is incorporated under the laws of (foreign nation)
                                             and has its principal place of business in (name)


                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at                             ·)
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):                                  \


                                      ~ ~ S-- c)                   I c'.)c:iQ~                                                                             l




III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.      D                         '-
              Q\ ~ ~ ~               ~ ~\\~c_\'\~L                     '-._Cv..~\~1.~~ ~'-\.~, ~ " ' - ~ ~ ~ , ~~
         ~ ":::> C,_o \N-~\~ \ 4              \     ~'QC..\'--\~~      C:,   ~<"'<o {    ~'-"._\J--.'      \\€.\~\p~I ~ '-.~ ""c._\-~)
       ~;)C...~vQ~~ c-'-"-~ ~ ~"\,¼                                  c...'\ ( \~,v......__       t-'-"-2..~ ~0c;' "'- ~A- C'-~~.
        (_ , \ '-   ~ \-:)~\)~~\o\c..._'-',J)f
                                   itt.._,\~   \                 -Q~~,v..o ~ ~r- \.Sv,c._~'-"U~'
                                                                                                                  . ' \,0 ''""\' ' --' l \\ \\~,. .~~~c:,t-
                                                                                                                                                      _
IV.        Relief          - \ , ~ ~~'\                    211\.,  &.;;)\,r.,..,_~"' :'.:)\-Q ~r c....\.'S\J-.-~
                                                                                                       C'\.A. ~)-~......._<:_~
                               ~C-".:::> 'x:'.',;.,_;L \\~ a_\.':::><;~"'~                  z
                                                                                  ~ l'--\_ ¼ D"- ~ )~'-'-'-" \e'j
          State briefly and precisely what oamages or o~er relief the plaintiff asksthe COHrt to or~r. Do not make legal (_~ 1
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

           punitive money ~ e s i r s - Q                      ( C::,0 O     . c_0 ~                          .

                                      3>\                              . ~ ~ ~ (_~-\.-,.
                                        '\~-> '-->->\,\ ~ €"'e"Lt,v---0\ -c''-----~~\J\ci\~\1.'c..___,
                                                         ~~~_;'~'--<        ~
                  ~~-)~                  c_~....:, __\     ~      <-~--                 ~        ~~\\ ,'--~                  ,:'fQ
                  't:.J                  ~"           :-"\\      ~ ~ ~~ ~ \                  ·                 -                          Page4of 5
            c.._..S c---''t:.'::.>       C:::.'-1'-> ~                                  '-.J-        ·'-.)   tc~, '-.J-'-->,
              J                          \   _D    "L_ \        "'-'"-( \    )<=-<. ~~ '--- -)
                    ~~~<r----                              ~                4@.s'-l:G":>':)-'~~c_'-->\}--\..~~
                 Case 2:21-cv-00045-BMM-JTJ Document 2 Filed 05/19/21 Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number                    --\j
                     Name of Law Firm                                     I
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5
